723 N.W.2d 460 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Isaac Darnell GOODMAN, Defendant-Appellant.
Docket No. 131838. COA No. 269924.
Supreme Court of Michigan.
November 15, 2006.
On order of the Court, the application for leave to appeal the June 16, 2006 order of the Court of Appeals is considered. We direct the Oakland County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.